Title: From Thomas Jefferson to Armand Duplantier, 29 April 1808
From: Jefferson, Thomas
To: Duplantier, Armand


                  
                     Apr. 29. 08.
                  
                  Th: Jefferson presents his compliments to M. Duplantier and forwards him a letter which he recieved in one from M. de la Fayette of very antient date. he will be very glad to learn from M. Duplantier what progress is made in the location, and survey of General Lafayette’s lands, and whereabouts they are located. and it would much more add to his satisfaction to have the grants presented for signature, because these would probably enable the General to relieve his necessities by a loan on the hypothecation of these lands for 10. or 12. years, which would be infinitely preferable to a sale of them: he presumes that lots enough near the city might be annually sold to pay the annual interest. he salutes M. Duplantier with esteem & respect.
               